    Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

SHELDON COOPER, JR.,

                          Plaintiff,            Case No. 9:18-CV-762 (GTS/CFH)
      -vs-

K. CASHIN, C.O., Cayuga Correctional
Facility, and SGT. SMITH, Sergeant, Cayuga
Correctional Facility,

                          Defendants.


GLENN T. SUDDABY, CHIEF U.S. DISTRICT JUDGE

                                   TRIAL ORDER

      All relevant Uniform Pretrial Scheduling Order deadlines having expired in

the above-captioned case, it is hereby designated “trial ready,” and

      ORDERED that the jury trial in this case shall begin on Monday, July 19,

2021 at 9:00 a.m. in Syracuse, New York before the Honorable Glenn T.

Suddaby, it is hereby

      ORDERED that any request to the Court to issue a Writ of Habeas Corpus

Ad Testificandum to produce an inmate witness to testify at trial must be made by

June 14, 2021 and must include a detailed statement as to the relevancy of the

inmate witness’ testimony and what the inmate witness is expected to testify to,

including, but not limited to, the date and time of the incident witnessed; where

exactly the inmate witness was located when he/she witnessed the incident and


                                        -1-
    Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 2 of 12




how he/she was able to view the incident (i.e. if he/she was located in an

adjoining cell); the names of the individuals involved in what he/she witnessed;

and what exactly was witnessed; and it is further

      ORDERED that all counsel appear before the undersigned at a final pretrial

conference on July 14, 2021 at 11:00 am at the James Hanley Federal Building,

100 South Clinton Street, Syracuse, New York; it is further

      ORDERED that all pretrial submissions, including any motions in limine,

must be filed on or before June 30, 2021, and all responses to motions in limine

must be filed on or before July 7, 2021. This order supersedes all deadlines

previously set. All pretrial submissions shall include the following:

      (1)    Joint Pretrial Stipulations: A joint pretrial stipulation shall be
             subscribed by counsel for all parties, shall be electronically filed with
             the Clerk's Office, and shall contain:
             (a)    The basis of federal jurisdiction;
             (b)    A list of all exhibits that can be stipulated into evidence or that
                    will be offered without objection as to foundation; and
             (c)    Relevant (1) facts not in dispute, (2) facts in dispute, and (3)
                    issues of law to be considered and applied by the Court.

      (2)    Witnesses:

             (a)    Counsel shall file electronically with the Clerk's Office, with a
                    copy to opposing counsel, a list of witnesses that may be
                    called to testify at trial, other than solely for impeachment
                    purposes, including the following information regarding each
                    witness:

                    (i)   The name and address of each witness (city,state) and
                          title (if applicable), separately identifying those whom
                          the party expects to present and those whom the party
                          may call if the need arises, as well as a brief summary

                                          -2-
Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 3 of 12




                    of the testimony to be offered by each witness.

             (ii)   The designation of those witnesses whose testimony is
                    expected to be presented by means of a deposition
                    (including video-taped deposition), specifically
                    identifying the pertinent portions of the deposition
                    testimony to be offered.

       (b)   The unavailability of any witness, expert, or otherwise, will
             not be grounds for a continuance. In order to avoid the
             possibility of going forward with the trial without the testimony
             of an unavailable witness, counsel, where appropriate, shall
             preserve same before the trial date by written or video-taped
             deposition for possible use at trial. (See Paragraph 5).

 (3)   Exhibits:

       (a)   Exhibit Lists: Counsel shall file electronically with the Clerk's
             Office, with a copy to opposing counsel, an exhibit list on the
             form prescribed by the Court, a copy of which is attached to
             this Order. Counsel are to supply the exhibit number and
             exhibit description. The remaining boxes shall be left blank for
             the Courtroom Deputy.

       (b)   All documents and/or papers intended as exhibits or to be
             used during the course of trial, including but not limited to,
             documents, photographs, charts, diagrams, etc., shall be
             marked for identification in the manner prescribed below and
             must be assembled in BINDERS with each document properly
             marked at the lower right corner for identification purposes as
             directed below. Counsel shall provide a separate binder with
             a complete set of exhibits for the Clerk and for the Court on
             the first day of trial, and one binder to each opposing
             counsel.

             The exhibits shall have been inspected by the opposing party
             and copied at their expense (unless waived), NO LATER
             THAN ONE WEEK PRIOR TO THE FINAL PRETRIAL
             CONFERENCE DATE. The exhibit binders for the Clerk and
             the Court shall be presented to Judge Suddaby's Courtroom
             Deputy at the beginning of the trial.


                                  -3-
Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 4 of 12




       NOTE: During the course of trial the Courtroom Deputy shall
       take charge of exhibits which are received into evidence. At the
       conclusion of the trial, the Courtroom Deputy will immediately
       return all of the exhibits to the proper parties. It is the
       responsibility of the parties to maintain the exhibits and to
       produce the exhibits for any appeal. Videotaped deposition
       transcripts viewed at trial shall be filed with the Clerk’s office
       and made a part of the record and counsel is responsible for
       providing an additional copy of the transcript to the Courtroom
       Deputy.

       (c)   Exhibit Markers: Counsel shall fill in the appropriate markers
             leaving the "Date entered" and "Deputy Clerk" lines blank. All
             exhibits shall be assigned numbers by using a prefix of "P" for
             plaintiff, "D" for defendant, and "G" for Government.

             Plaintiff's exhibits should be denoted as: P-l, P-2, P-3, etc.
             Defendant's exhibits should be denoted as: D-l, D-2, D-3, etc.
             Government's exhibits should be denoted as: G-l, G-2, G-3,
             etc. In cases involving multiple defendants, the exhibits shall
             be denoted with the initial of the last name of the defendant
             and its numerical identification number.

             Stickers shall be affixed whenever possible to the lower right-
             hand corner of the exhibit. If the exhibit marker is going to
             cover any information on the exhibit, then affix the marker to
             the reverse side of the exhibit. Each exhibit shall also have an
             exhibit number in the upper right hand corner of the exhibit (P-
             l, P-2, etc. or D-l, D-2, etc.).

 (4)   Motions In Limine: Counsel shall file electronically with the Clerk's
       Office, with a copy to opposing counsel, any motions in limine by
       June 30, 2021, citing the applicable rules of evidence and case law.
       Counsel shall file any response to a Motion In Limine no later than
       July 7, 2021. MOTIONS IN LIMINE MAY NOT OTHERWISE BE
       FILED WITHOUT LEAVE OF THE COURT.

 (5)   Depositions: All deposition transcripts and video-taped depositions to
       be used at trial shall be brought to court on the day of trial. Not less
       than four weeks prior to the trial date, each party shall indicate to the
       opposing party the portion of the video deposition to be offered. To

                                   -4-
Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 5 of 12




       the extent possible, objections are to be resolved between the
       parties. One week before the Final Pretrial Conference, counsel
       shall forward to the Judge’s chambers any portions of a deposition
       transcript intended to be used in trial that are in dispute (including
       video-taped depositions) for ruling at the Final Pretrial Conference.
       The parties must provide an edited version of any VHS tape or
       DVD to be shown to the jury at trial deleting any portions ruled
       inadmissible by the Court. The Court does not have the capability
       to start and stop a video during trial to edit certain portions of the
       VHS tape or DVD. All deposition transcripts, including videotaped
       depositions, that are not in dispute shall be brought to Court on the
       first day of trial. Counsel shall provide the Court with an additional
       copy of the “redacted” transcript of all video deposition testimony
       which is put into evidence at trial and shall be made a part of the
       record for filing with the Clerk’s office. Counsel must confirm with
       the Court that the DVD format is compatible with the Courtroom
       equipment prior to the first day of trial.

 (6)   Trial Briefs: Counsel shall file electronically with the Clerk's Office,
       with a copy to opposing counsel, a trial brief containing argument
       and citations on any and all disputed issues of law, citing the
       applicable rules of evidence and case law. Trial briefs should also
       include any evidentiary issues that are expected to arise.

 (7)   Requests to Charge/Special Verdict Form: Counsel shall file
       electronically with the Clerk's Office a request to charge and a
       proposed Special Verdict Form, with a copy to opposing counsel,
       and email a copy of same in WordPerfect or Word format to Judge
       Suddaby’s Courtroom Deputy at shelly_muller@nynd.uscourts.gov.
       The request to charge need only include instructions that are specific
       to the law in this case regarding liability, damages, and any unusual
       issues. The court has the usual boilerplate charge.


 (8)   Voir Dire: Counsel shall electronically file any proposed Voir Dire
       requests. Each party shall submit a numbered list of questions
       which the court, in the exercise of its discretion, may use during jury
       selection, and counsel shall email a copy of any proposed Voir Dire
       questions in WordPerfect or Word format to Judge Suddaby’s
       Courtroom Deputy at shelly_muller@nynd.uscourts.gov.

 (9)   Court-Ordered Voir Dire: Counsel shall electronically file with the

                                    -5-
    Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 6 of 12




               Clerk’s office the attached “Court-Ordered Voir Dire”.

         (10) Courtroom Technology: The courtroom has a VHS/DVD combo unit,
              visual evidence presenter, VGA connections for laptops (no internet)
              and interpreter/hearing impaired headsets. The Court does not have
              a MAC cable converter. Attorneys using MAC laptops will need to
              provide their own cable connection and test the laptop at least one
              day prior to the trial. The DVD player will play all non-proprietary
              DVDs (ex. .avi, .mp3, .mp4 and .wmv), and counsel is responsible for
              confirming that any DVD to be played during trial is compatible with
              the Court’s equipment prior to the first day of trial. The visual
              evidence presenter will allow counsel to display documents, photos,
              objects, x-rays and electronic presentations on monitors placed
              throughout the courtroom and in the jury box with touch screen
              monitors at the podium and witness stand. Laptop hook ups are
              available at the podium and at all counsel tables (no internet).
              Counsel are encouraged to utilize the visual presenter to publish
              exhibits to the jury. Counsel is responsible for learning how to use the
              equipment prior to the first day of trial. The Court does not provide a
              person to run the equipment during trial. For further information on
              the use of this equipment or to make arrangements for training,
              please contact the Courtroom Deputy. Additional courtroom
              technology information may be obtained on the court's webpage:
              www.nynd.uscourts.gov.


         IT IS SO ORDERED.

Dated:         May 24, 2021
               Syracuse, NY




                                           -6-
    Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 7 of 12




                      COURT ORDERED VOIR DIRE
                      (to be used by the Judge at trial)


CASE TITLE:
CIVIL ACTION NO.:
DISTRICT JUDGE:


                             ATTACHMENT # 1

Each attorney is required to submit the following information on behalf of
his/her client for use by the Court during Voir Dire and must be filed with the
Court one week in advance of the trial ready date.

NAMES AND ADDRESSES OF ALL PARTIES TO THE LAWSUIT:




(use additional page if necessary)

YOUR NAME, FIRM NAME, ADDRESS AND THE NAME OF ANY
PARTNER OR ASSOCIATE WHO MAY BE AT COUNSEL TABLE DURING
THE COURSE OF THE TRIAL.



(use additional page if necessary)

SET FORTH THE DATE OF THE OCCURRENCE, THE PLACE OF THE
OCCURRENCE AND A BRIEF STATEMENT OF THE EVENTS CENTRAL
TO THE LITIGATION.


(use additional page if necessary)




                                      -7-
    Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 8 of 12




SET FORTH THE NAMES AND ADDRESSES OF ALL LAY WITNESSES
TO BE CALLED.




(use additional page if necessary)

SET FORTH THE NAMES AND ADDRESSES OF ALL EXPERT
WITNESSES TO BE CALLED GIVING A BRIEF DESCRIPTION OF THEIR
AREAS OF EXPERTISE.




(use additional page if necessary)




                                     -8-
    Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 9 of 12




SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY CAUSE OF
ACTION IN THE COMPLAINT.




(use additional page if necessary)

SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY
AFFIRMATIVE DEFENSE ASSERTED AS WELL AS A STATEMENT
ADDRESSING ANY COUNTERCLAIMS RAISED IN THE ANSWER.




(use additional page if necessary)


                             --------------------------------
PLEASE TAKE NOTICE that any delay in jury selection occasioned by the
failure to provide this information which causes a one (1) day or more
postponement of this trial, appropriate monetary sanctions may be imposed
by the Court.




Submitted by:
Date:




                                     -9-
  Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 10 of 12




UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

JOHN M. DOMURAD, CLERK                  JOHN M. DOMURAD, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK
UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

JOHN M. DOMURAD, CLERK                  JOHN M. DOMURAD, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK
UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

JOHN M. DOMURAD, CLERK                  JOHN M. DOMURAD, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK
UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

JOHN M. DOMURAD, CLERK                  JOHN M. DOMURAD, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK



                                     -10-
                       Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 11 of 12




                                                                                               Page 1 of ___
                                   United States District Court
                              For The Northern District Of New York
Case No. ___________________________
Date: ______________________________
Presiding Judge: _____________________

( ) Plaintiff                             ( ) Defendant                       ( ) Court

  Exhibit        Marked for      Admitted Into    Remarks           Witness          Exhibit Description
   No.          Identification    Evidence




Exhibits Returned To Counsel (Date):______________ Signature:______________________________
                  Case 9:18-cv-00762-GTS-CFH Document 103 Filed 05/24/21 Page 12 of 12




                                                                                          Page __ of __



 Exhibit    Marked for      Admitted Into    Remarks           Witness          Exhibit Description
  No.      Identification    Evidence




Exhibits Returned To Counsel (Date):______________ Signature:______________________________
